Per Curiam.

The assignment of a chose in action by a corporation to one of its stockholders, directors or officers who thereupon maintains suit in his individual name, pro se, is reasonably suspect as an attempted evasion of CPLR 321 (subd. [a]) requiring corporations to appear by attorney. The plaintiff-assignee here does not deny defendant’s averments that he is the sole stockholder, director and officer of his corporate assignor, and that the purpose of the assignment was to circumvent the statutory prohibition against corporations appearing pro se. Nor does he attempt to offer any explanation which might dissipate the suspicion of an attempt to flout the provisions of CPLR 321 (subd. [a]) which we deem declaratory of the public policy of this State. (See Oliner v. Mid-Town Promoters, 2 N Y 2d 63.) In the absence of such a denial and explanation the suspicion is confirmed that the assignment is in contravention of public policy, hence invalid. Thus the plaintiff lacks legal capacity to sue. The order should be affirmed, with $10 costs.